Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the filing of the Annual Report of NewMarket Technology, Inc. (the “Company”) on Form 10-K for the period ending December 31, 2010as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned, in the capacities indicated below, certifypursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:April 26, 2011 /s/ Bruce Noller Name:Bruce Noller Title:Chief Executive Officer Dated:April 26, 2011 /s/ Philip J. Rauch Name:Philip J. Rauch Title:Chief Financial Officer
